Citation Nr: 1428847	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include as due to service-connected diabetes mellitus.

2.  Entitlement to an increased initial disability evaluation for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.

3.  Entitlement to an initial compensable rating for erectile dysfunction, currently rated as a noncompensable complication of service-connected diabetes mellitus.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).

5.  Eligibility to Dependents' Educational Assistance under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the first four claims listed on the title page.  In August 2010 and December 2012, the Board remanded these issues for additional development.  

This matter is also on appeal from an October 2010 rating decision that denied entitlement to Dependents' Educational Assistance under 38 U.S.C. chapter 35.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that the Veteran's claims require additional development.  

The Board's December 2012 remand requested in pertinent part that the AMC/RO provide the Veteran with appropriate notice to substantiate a claim for entitlement to a TDIU rating.  

The AMC/RO was also to conduct a VA examination to assess the current status of the Veteran's PTSD disability.  Among other things, the examiner was to address whether an October 2008 report by W. J. Anderson, Psy.D., provided an accurate assessment of the Veteran's overall PTSD disability status at that time.

The AMC/RO was then to re-adjudicate the issues then on appeal, as well as adjudicate the issue of entitlement to a TDIU rating.  If any benefit sought was not granted, the AMC/RO was to furnish the Veteran a supplemental statement of the case and afford him an opportunity to respond before the record was returned to the Board for further review.

However, the foregoing development and adjudication was only partially conducted.  Thus, the development requested by the Board's December 2012 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. 

The Board also observes that the Veteran's eFolders include relevant medical evidence.  However, three VA examinations conducted in January 2014 pursuant to the Board's December 2012 remand failed to include a review of the Veteran's eFolders (VBMS or Virtual VA).  Thus, the corresponding VA examination reports are inadequate.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2013) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

The Veteran's claim for Dependents' Educational Assistance under 38 U.S.C. chapter 35 was denied because he did not have a permanent total service-connected disability.  As a result, this claim is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1  Forward the Veteran's claims folder to the examiner who conducted the January 2014 VA scars/disfigurement and diabetes mellitus examinations (or a suitable substitute if that individual is unavailable) for an addendum.  The examiner is requested to review the claims folder as well as all pertinent records from the Veteran's VBMS and VVA eFolders.  Then, in light of the pertinent records in the eFolders, the examiner is to express an opinion as to whether she agrees or disagrees with the opinions set forth in the January 2014 VA scars/disfigurement and diabetes mellitus examination reports.  

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

The examiner is requested to provide a rationale for any opinion expressed.  

2.  Forward the Veteran's claims folder to the examiner who conducted the January 2014 VA PTSD examination (or a suitable substitute if the individual is unavailable) for an addendum.  The examiner is requested to review the claims folder as well as all pertinent records from the Veteran's VBMS and VVA eFolders.  Then, in light of the pertinent records in the eFolders, the examiner is to express an opinion as to whether he agrees or disagrees with the opinions set forth in the January 2014 VA PTSD examination report.  

In addition, the examiner should address whether the October 2008 report by Dr. Anderson provided an accurate assessment of the Veteran's overall PTSD disability status at that time.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

The examiner is requested to provide a rationale for any opinion expressed.

3.  The examination reports should be reviewed to ensure they are in complete compliance with the directives of this remand. If any report is deficient in any manner, it should be returned to the examiner.  See Stegall, supra. 

4.  After undertaking any other development deemed appropriate, the AMC/RO should re-adjudicate the issues on appeal, including the claims for TDIU and Dependents' Educational Assistance under 38 U.S.C. chapter 35.  This would include consideration of referral of the TDIU issue for extraschedular consideration if necessary.  If any benefit sought is not granted, the Veteran, and his representative, must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



